Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to a communication received on 4/12/2021.
2.	Claims 1-20 are pending.
Response
3.	The examiner withdraws previous 35 USC 103 (1/17/2021) due to applicant’s REMARKS received on 4/12/2021.
Reason for Allowance
4.	Pending claims 1-20 are patentable over Taylor in view of IEEE’s Qiao because these cited prior art do not disclose a claimed limitation of an RFID tag reader configured to read information encrypted on a street sign encountered by the vehicle to control movement of that motor vehicle if that information was encrypted by an authorized entity.
Conclusion
5.	Claims 1-20 are allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662